Appeal from a judgment in favor of plaintiff wife for personal injuries sustained by her while a guest at a dinner at defendant’s clubhouse on December 12, 1931, and in favor of plaintiff husband for hospital and other expenses and loss of services. Both bones of the plaintiff wife’s right leg above the ankle were broken when her foot caught in a curled-up rug on the floor. Judgment in favor of plaintiffs unanimously affirmed, with costs, pursuant to the provisions of section 106 of the Civil Practice Act. No opinion. Present — Lazansky, P. J., Young, Carswell and Tompkins, JJ.